Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claim 20 have been cancelled.
2.	Claims 1-19, 21, are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 21. 
4.          As claims 1 and 21, the prior art of record taken alone or in combination, fails to disclose or render obvious a device/method for measuring parameters of a material flowing along a passage in a first direction including a laser source positioned at a first location within the passage in a mining environment and said passage having two longitudinally spaced apart ends and transverse sides defined by one or more sidewalls, the measuring zone extending in a direction substantially perpendicular to the first direction and including a transverse region extending greater than 50% of the width of the passage; an optical imaging device to capture images of backscattered light from material within the measuring zone; and to process the captured images and perform a multiple particle scattering analysis to determine parameters of the material through the passage, in combination with the rest of the limitations of claims 1 and 21.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 15, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877